Exhibit 10.67
October 19, 2010
J.P. Morgan Securities LLC
Barclays Capital Inc.
  as Representatives of the
  several Initial Purchasers listed
  in Schedule 1 to the Purchase Agreement
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10017
Ladies and Gentlemen:
Reference is made to the Purchase Agreement (the “Purchase Agreement”) dated
October 1, 2010, initially among Blue Acquisition Sub, Inc., a Delaware
corporation (“Merger Sub”), to be merged with and into Burger King Holdings,
Inc., a Delaware corporation (the “Company”), and the several parties named in
Schedule 1 thereto (the “Initial Purchasers”), concerning the purchase of the
Securities (as defined in the Purchase Agreement) from Merger Sub by the Initial
Purchasers. Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.
The Company and each of the Guarantors listed on Schedule 2 to the Purchase
Agreement and the signature pages hereto agree that this Joinder Agreement is
being executed and delivered in connection with the issue and sale of the
Securities pursuant to the Purchase Agreement and is being executed immediately
upon the consummation of the Merger.
          1. Joinder. Each of the parties hereto hereby agrees to be bound by
the terms, conditions and other provisions of the Purchase Agreement with all
attendant rights, duties and obligations stated therein, with the same force and
effect as if originally named, in the case of the Company, as “Merger Sub” and
as the “Company,” and in the case of a Guarantor, as a “Guarantor,” therein and
as if such party executed the Purchase Agreement on the date thereof.
          2. Representations, Warranties and Agreements of each of the Company
and the Guarantors. Each of the Company and the Guarantors represents and
warrants to, and agrees with, the several Initial Purchasers on and as of the
date hereof that:
     (a) the Company or such Guarantor, as the case may be, has the corporate or
organizational power and authority to execute, deliver and perform

1



--------------------------------------------------------------------------------



 



this Joinder Agreement and to consummate the transactions contemplated hereby
and this Joinder Agreement has been duly authorized, executed and delivered by
such Company or Guarantor, as the case may be.
     (b) the representations, warranties and agreements of the Company, or of
the Guarantors, as the case may be, set forth in the Purchase Agreement are true
and correct on and as of the date hereof.
          3. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          4. Counterparts. This Joinder Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.
          5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
          6. Headings. All headings of this Joinder Agreement are included for
convenience of reference only and shall not be deemed a part of this Joinder
Agreement.
          7. Survival. This Joinder Agreement does not cancel, extinguish, limit
or otherwise adversely affect any right or obligation of the parties under the
Purchase Agreement. The Company and the Guarantors party hereto acknowledge and
agree that all of the provisions of the Purchase Agreement shall remain in full
force and effect.
          If the foregoing is in accordance with your understanding of our
agreement, please indicate your acceptance of this Joinder Agreement by signing
in the space provided below, whereupon this Joinder Agreement and the Purchase
Agreement will become binding agreements among the Company and the Guarantors
party hereto in accordance with their terms, and Merger Sub will be released
from any and all obligations thereunder.

2



--------------------------------------------------------------------------------



 



            BURGER KING CORPORATION
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer        BURGER KING HOLDINGS, INC.
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer        BK ACQUISITION, INC.
BK CDE, INC.
TPC NUMBER FOUR, INC.
BURGER KING SWEDEN, INC.
DISTRON TRANSPORTATION SYSTEMS, INC.
BURGER KING INTERAMERICA, LLC
MOXIE’S, INC.
TQW COMPANY
THE MELODIE CORPORATION
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer   

[Signature Page to Joinder to Purchase Agreement]

 